DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention Group I in the reply filed on 9/1/2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art does not anticipate or makes obvious the instant claims as amended.  This is not found persuasive because new art cited below makes the claims as amended obvious, and, thus the claimed invention as amended does not define a special technical feature distinguishing the claimed invention over prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim 7-10 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-15 of co-pending Application No. 16/636,340 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are substantially the same in scope as the claims of the co-pending referenced application,  comprising all the same components and obtained via substantially identical processes, with the exception of claiming material with “micro particle size”.   However the co-pending application claims particle size as low as 0.6 mm, which is 600 um, or micro scale size.  In addition, changing size of particle (via extruding through smaller  size orifices or some other process) is prima facie obvious as per existing case law.  Moreover, the instant application refers to the particle size as up to 2 mm,  as “microparticles” thus overlapping in scope with the size claimed in the co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant.
The clause “the pressure-resistant low-resilience polymer material corresponding to the support frame polymer material” is confusing as it is not understood what the clause “corresponding to the support frame polymer material” means.  The clause “corresponding to the support frame polymer material” refers to the pressure-resistant low-resilience polymer material, and it is not apparent in what way it “corresponds” to the claimed support frame polymer material, or its is the same material as the claimed support frame polymer material.
The terms “high,” and “low,” (as in, for example,  “high” or “low” resilience, hardness etc.)  are relative terms which renders the claim indefinite. The terms “high,” “low,” with respect to resilience are not defined by the claims, and  the specification provide guidance on how to ascertain the requisite degree, thus making the scope of the claimed invention indefinite.
It is further noted that the hardness and molecular weight of the low hardness and high hardness polyurethane (PU) as claimed overlaps in scope and so are the molecular weights of high and low molecular weight PU, also making the claims confusing as to the definition of the “low” of “high”. 
In claim 4, the shore hardness range 80A-75D is confusing as A and D shore hardness is normally measured differently.  Clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2002/0193459 to Haseyama et al., (hereinafter “Haseyama”)  in combination with US PGPub 2015/0174808 tTPU-2 o Rudolph et al., (hereinafter “Rudolf”).
Haseyama discloses a thermoplastic micro-porous polyurethane elastomer material comprising a support frame polymer material based on thermoplastic polyurethane (TPU) and  another TPU based material in the amounts fully corresponding to the claimed amounts. The material further comprises blowing agent in the amounts corresponding to the claimed.   See, for example, illustrative examples 5-7 in table 1.
Addition of nucleating agent in the amounts fully corresponding to the claimed is further disclosed in [0219] et seq. and in illustrative examples in table 3.   See also [[0233-234] for disclosure of inorganic nucleating agents that correspond to the claimed nucleating agents.
The blowing agents disclosed in illustrative examples is carbon dioxide.
The two TPU materials disclosed in examples 5-7 have different melt flow rates and, since both TPU are of similar structure/composition, they necessarily have different (high and low) molecular weights.
In addition, it is believed that TPU -1 of Haseyama, 2103-90AEL has a Shore A hardness of 92, while , TPU -2 of Haseyama, 2355-80AE has a Shore A hardness of 92. ( See attached Data Sheets).  Thus the TPU polymers disclosed in illustrative examples correspond to the claimed TPU polymers.
Note that Haseyama further discloses additional TPO grades as also suitable for invention and their use in combination with any other would have been obvious in view of the disclosure in examples 5-6  and further as discussed in [0135] of Haseyama.

Haseyama does not disclose micro-porous material in a form of macroparticles.
However, changing the shape and/or size of a product would have been prima facie obvious as per existing case law.  See MPEP 2144.04 IV.
In addition, it is known in the art to obtain microporous materials based on TPU in the form of micorparticles as disclosed, for example, by Rudolph (the entire document, exxamples).   Rudolf discloses a process to obtain TPU based micro-porous material in the form of microparticles for specific uses as discussed in the backgroung of Rudolf.  The size of the particles disclosed in illustrative examples of Rudolf is 2 mm or less.  (Again, changing the size would have been prima facie obvious, especially in view od the illustrative examples of Rudolf providing guidance on how to obtain particles of different size).
Therefore, it  would have been obvious to change the size/shape of the porous product of Haseyama to micro pellets for as such shape is desired for particular application of porous TPU material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765